Citation Nr: 0422115	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  This matter has come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons to be discussed, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required by 
him.

Clarification of issue on appeal

In a March 1946 rating decision, service connection was 
granted for a healed surgical scar of the right shoulder, 
evaluated as noncompensably disabling (0 percent).  The 
notification letter sent to the veteran that month advising 
him of the award indicated that service connection had not 
been denied for any disability.  A review of subsequent 
rating decisions also does not show that service connection 
was denied for any disability, specifically residuals of a 
right shoulder injury. 

Under the circumstances, the RO incorrectly determined in the 
July 2001 rating decision that new and material evidence had 
not been submitted to reopen the claim for residuals of a 
right shoulder injury.  However, in June 2003, for reasons 
not pertinent to the present discussion, the RO adjudicated 
the issue of entitlement to service connection for arthritis 
of the right shoulder without regard to any prior denial of 
the claim.  See June 2003 Supplemental Statement of the Case.  
The Board will also review the veteran's claim on a de novo 
basis.  

REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio.  In this regard, the VCAA notice letters sent 
to the veteran in June 2001 (increased rating for right 
shoulder scar) and March 2003 (service connection for 
depression, anxiety and post traumatic stress disorder) 
concerned unrelated issues.  No such notice has been provided 
with respect to the issue of entitlement to service 
connection for a right shoulder disability, claimed as 
arthritis.  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case to provide the veteran adequate notice 
under the VCAA.  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about the 
information and evidence not of record 
that is needed to substantiate the claim; 
(2) the information that VA will seek to 
provide and what evidence he must 
provide; and (3) inform him that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  If required by the circumstances, the 
claim should then be readjudicated.  If 
no readjudication is necessary, of if the 
claim is readjudicated and the outcome is 
unfavorable to the veteran, the parties 
should be provided with a supplemental 
state of the case and the claim should be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case. No action is required by 
the veteran unless or until he is contacted.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



